

116 S3834 IS: To require the Secretary of the Treasury to provide estimates of the use of taxpayer funds by the United States Government, and for other purposes.
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3834IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Braun introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of the Treasury to provide estimates of the use of taxpayer funds by the United States Government, and for other purposes.1.Use of taxpayer fundsThe Secretary of the Treasury, or the Secretary’s delegate, shall provide, to each individual filing a Federal income tax return for a calendar year, a one-page estimate of how the taxpayer’s money was spent by the Government during the immediately preceding calendar year.